

116 S4320 IS: Coronavirus Response Additional Supplemental Appropriations Act, 2020
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4320IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Shelby introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Response Additional Supplemental Appropriations Act, 2020.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Division A—Coronavirus Response Additional Supplemental Appropriations Act, 2020Division B—Other Matters3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.ACoronavirus Response Additional Supplemental Appropriations Act, 2020 The following sums are hereby are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:IAGRICULTURAL PROGRAMSOffice of the Secretary For an additional amount for the Office of the Secretary, $20,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus by providing support for agricultural producers, growers, and processors impacted by coronavirus, including producers, growers, and processors of specialty crops, non-specialty crops, dairy, livestock and poultry, including livestock and poultry depopulated due to insufficient processing access and growers who produce livestock or poultry under a contract for another entity: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. FARM PRODUCTION AND CONSERVATION PROGRAMSFarm Service AgencySalaries and ExpensesFor an additional amount for Salaries and Expenses, $76,400,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including necessary expenses to hire temporary staff and overtime expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RURAL DEVELOPMENT PROGRAMSRural Developmentsalaries and expensesFor an additional amount for Salaries and Expenses, $20,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including administrative expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Rental Assistance ProgramFor an additional amount for Rental Assistance Program, $113,400,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses related to the rental assistance program under section 521(a)(2) of the Housing Act of 1949 for temporary adjustment of wage income losses for residents of housing financed or assisted under section 514, 515, or 516 of such Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DOMESTIC FOOD PROGRAMSFood and Nutrition ServiceNUTRITION PROGRAMS ADMINISTRATIONFor an additional amount for Nutrition Programs Administration, $250,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses related to overtime expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. FOREIGN ASSISTANCE AND RELATED PROGRAMSForeign Agricultural ServiceSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $2,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including necessary expenses to relocate employees and their dependents back from overseas posts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provision—This Title(including transfer of funds)101.For necessary expenses for salary and related costs associated with Agriculture Quarantine and Inspection Services activities pursuant to 21 U.S.C. 136a(6), and in addition to any other funds made available for this purpose, there is appropriated, out of any money in the Treasury not otherwise appropriated, $245,000,000, to remain available until September 30, 2022, to offset the loss resulting from the coronavirus pandemic of quarantine and inspection fees collected pursuant to sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a): Provided, That amounts made available in this section and under the heading Animal and Plant Health Inspection Service—Salaries and Expenses in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall be treated as funds collected by fees authorized under sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a) for purposes of section 421(f) of the Homeland Security Act of 2002 (6 U.S.C. 231(f)): Provided further, That, the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIDEPARTMENT OF COMMERCEBureau of the censusPERIODIC CENSUSES AND PROGRAMSFor an additional amount for Periodic Censuses and Programs, $448,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for field operations and data processing related to the 2020 Decennial Census: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Oceanic and Atmospheric AdministrationPROCUREMENT, ACQUISITION AND CONSTRUCTIONFor an additional amount for Procurement, Acquisition and Construction, $20,000,000, to remain available until September, 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for supporting continuity of National Weather Service life and property related operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Fisheries Disaster AssistanceFor an additional amount for Fisheries Disaster Assistance, $500,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for activities authorized under section 12005 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That the formula prescribed by the Secretary of Commerce to allocate the amount provided under this heading in this Act shall be divided proportionally to States, Tribes, and territories and shall be the same as the formula used for funds appropriated under section 12005 of Public Law 116–136, but shall be calculated to also evenly weight the 5-year total annual average domestic landings for each State, Tribe, and territory: Provided further, That the amount provided under this heading in this Act shall only be allocated to States of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, or the Gulf of Mexico, as well as to Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, Federally Recognized Tribes on the West Coast, and Federally Recognized Tribes in Alaska: Provided further, That no State, Tribe, or territory shall receive a total amount in a fiscal year that is from amounts provided under either section 12005 of Public Law 116–136 or amounts provided under this heading in this Act that exceeds that State, Tribe, or territory’s total annual average revenue from commercial fishing operations, aquaculture firms, the seafood supply chain, and charter fishing businesses: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF JUSTICEUnited States Marshals ServiceFEDERAL PRISONER DETENTIONFor an additional amount for United States Marshals Service, Federal Prisoner Detention, $80,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses related to United States prisoners in the custody of the United States Marshals Service, to be used only as authorized by section 4013 of title 18, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Bureau of InvestigationSALARIES AND EXPENSESFor an additional amount for Federal Bureau of Investigation, Salaries and Expenses, $212,985,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice and to offset the loss resulting from the coronavirus pandemic of fees collected pursuant to section 41104 of title 34, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONSTRUCTIONFor an additional amount for Federal Bureau of Investigation, Construction, $1,750,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That amounts made available under this heading in this Act shall be for the design and construction of a Washington, DC headquarters facility for the Federal Bureau of Investigation: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of alcohol, tobacco, firearms and explosivesSALARIES AND EXPENSESFor an additional amount for Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses, $36,400,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Prison SystemSALARIES AND EXPENSESFor an additional amount for Federal Prison System, Salaries and Expenses, $200,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SCIENCENational aeronautics and space administrationscienceFor an additional amount for Science $224,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.AERONAUTICSFor an additional amount for Aeronautics $28,700,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SPACE TECHNOLOGYFor an additional amount for Space Technology $29,750,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. EXPLORATIONFor an additional amount for Exploration $818,200,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SPACE OPERATIONSFor an additional amount for Space Operations $181,650,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SCIENCE, TECHNOLOGY, ENGINEERING, AND MATHEMATICS ENGAGEMENTFor an additional amount for Science, Technology, Engineering, and Mathematics Engagement $4,900,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.SAFETY, SECURITY AND MISSION SERVICESFor an additional amount for Safety, Security and Mission Services $91,700,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONSTRUCTION AND ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor an additional amount for Construction and Environmental Compliance and Restoration $121,100,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136: Provided, That amounts made available under this heading in this Act shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.IIIDEPARTMENT OF DEFENSEOPERATION AND MAINTENANCEOperation and maintenance, armyFor an additional amount for Operation and Maintenance, Army, $882,068,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, navyFor an additional amount for Operation and Maintenance, Navy, $458,237,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $135,542,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $969,357,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $112,071,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, army reserveFor an additional amount for Operation and Maintenance, Army Reserve, $8,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $30,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $12,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTOther procurement, armyFor an additional amount for Other Procurement, Army, $48,500,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, navyFor an additional amount for Other Procurement, Navy, $34,823,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, defense-WideFor an additional amount for Procurement, Defense-Wide, $484,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Coronavirus Defense production act purchasesFor expenses of activities of and for the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533) to prevent, prepare for, and respond to coronavirus, domestically or internationally, $5,300,000,000, to remain available until expended: Provided, That the Secretary of Defense shall expend the funds provided under this heading of this Act as if delegated the necessary authorities conferred by the Defense Production Act of 1950: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, air forceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $1,494,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, development, test and evaluation, defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $20,931,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. REVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $1,783,500,000, to provide liquidity to position the funds to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $600,000,000 shall be for the Army Working Capital Fund, $694,000,000 shall be for the Navy Working Capital Fund, and $489,500,000 shall be for the Air Force Working Capital Fund: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OTHER DEPARTMENT OF DEFENSE PROGRAMSDefense health programFor an additional amount for Defense Health Program, $705,000,000, of which $175,000,000 shall be for operation and maintenance, to remain available until September 30, 2021, and $530,000,000 shall be for research, development, test and evaluation, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE301.(a)In addition to amounts otherwise made available in this Act, there is appropriated $1,128,000,000 for a Defense Industrial Base Resiliency Fund—Army, to remain available until September 30, 2021.(b)The funds provided by subsection (a) shall be available to the Secretary of the Army to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136.(c)(1)The Secretary of the Army shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred.(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense.(3)The Secretary of the Army shall, through the Under Secretary of Defense (Comptroller), not less than 30 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer.(d)Funds appropriated by this section may not be transferred to Drug Interdiction and Counter-Drug Activities, Defense.(e)The amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 302.(a)In addition to amounts otherwise made available in this Act, there is appropriated $4,664,000,000 for a Defense Industrial Base Resiliency Fund—Navy and Marine Corps, to remain available until September 30, 2021.(b)The funds provided by subsection (a) shall be available to the Secretary of the Navy to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136.(c)(1)The Secretary of the Navy shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred.(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense.(3)The Secretary of the Navy shall, through the Under Secretary of Defense (Comptroller), not less than 30 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer.(d)Funds appropriated by this section may not be transferred to Drug Interdiction and Counter-Drug Activities, Defense.(e)The amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 303.(a)In addition to amounts otherwise made available in this Act, there is appropriated $4,273,400,000 for a Defense Industrial Base Resiliency Fund—Air Force and Space Force, to remain available until September 30, 2021.(b)The funds provided by subsection (a) shall be available to the Secretary of the Air Force to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136.(c)(1)The Secretary of the Air Force shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred.(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense.(3)The Secretary of the Air Force shall, through the Under Secretary of Defense (Comptroller), not less than 30 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer.(d)Funds appropriated by this section may not be transferred to Drug Interdiction and Counter-Drug Activities, Defense.(e)The amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 304.(a)In addition to amounts otherwise made available in this Act, there is appropriated $783,100,000 for a Defense Industrial Base Resiliency Fund—Defense: Special Operations Command and Missile Defense Agency, to remain available until September 30, 2021.(b)The funds provided by subsection (a) shall be available to the Secretary of the Defense, or his designee, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for expenses of modifications of the terms and conditions of contracts and agreements as authorized in section 3610 of division A of Public Law 116–136.(c)(1)The Secretary of the Defense, or his designee, shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred.(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense.(3)The Secretary of the Defense, or his designee, shall, through the Under Secretary of Defense (Comptroller), not less than 30 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer.(d)Funds appropriated by this section may not be transferred to Drug Interdiction and Counter-Drug Activities, Defense.(e)The amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 305.The remaining unobligated balances of funds as of September 30, 2020, from amounts provided to the Department of Defense for Military Personnel under the headings National Guard Personnel, Army and National Guard Personnel, Air Force in title III of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded from each account is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–136: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of that Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.306.The remaining unobligated balances of funds as of September 30, 2020, from amounts provided to the Department of Defense for Operation and Maintenance under the headings Operation and Maintenance, Army and Operation and Maintenance, Navy and Operation and Maintenance, Marine Corps and Operation and Maintenance, Air Force and Operation and Maintenance, Army Reserve and Operation and Maintenance, Army National Guard and Operation and Maintenance, Air National Guard and Operation and Maintenance, Defense-Wide in title III of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded from each account is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–136: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of that Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.307.The remaining unobligated balances of funds as of September 30, 2020, from amounts provided to the Department of Defense for Other Department of Defense Programs under the headings Defense Health Program: Operation and maintenance and Office of the Inspector General in title III of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded from each account is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–136: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of that Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.308.For an additional amount for Operation and Maintenance, Navy, $153,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for Ship depot maintenance: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 309.For an additional amount for Aircraft Procurement, Army, $283,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for AH–64 Apache Block IIIB New Build: Additional AH–64 Helicopters: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 310.For an additional amount for Weapons and Tracked Combat Vehicles, Army, $375,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for Stryker Upgrade: Stryker DVHA1: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.311.For an additional amount for Other Procurement, Army, $19,500,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for Force Protection Upgrades: Unfunded requirements: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 312.For an additional amount for Aircraft Procurement, Navy, $1,068,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for P–8A Poseidon: Additional aircraft: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 313.For an additional amount for Weapons Procurement, Navy, $41,400,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for LCS OTH Missile: Naval Strike Missiles and Launchers: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.314.For an additional amount for Shipbuilding and Conversion, Navy, $2,210,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amounts made available in this section $1,450,000,000 shall be only for four expeditionary medical ships, $260,000,000 shall be only for one EPF Expeditionary Fast Transport ship, $250,000,000 shall be only for amphibious shipbuilding programs and $250,000,000 shall be only for the surface combatant supplier base program: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.315.For an additional amount for Other Procurement, Navy, $49,100,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for Sonobuoys—All Types: Additional sonobuoys: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 316.For an additional amount for Aircraft Procurement, Air Force, $2,056,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amounts made available in this section $686,000,000 shall be only for F–35A: Additional aircraft, $720,000,000 shall be only for C–130J: Additional aircraft and $650,000,000 shall be only for A–10: Wing replacements: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 317.For an additional amount for Procurement, Defense-Wide, $359,695,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amounts made available in this section $76,325,000 shall be only for THAAD: THAAD Battery #8, $243,270,000 shall be only for BMDS AN/TPY–2 Radars: THAAD Battery #8 and $40,100,000 shall be only for Manned ISR: One DHC–8 combat loss replacement: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 318.For an additional amount for National Guard and Reserve Equipment Account, $800,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 319.For an additional amount for Research, Development, Test and Evaluation, Navy, $20,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for United States Marine Corps Force Design unfunded requirements: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 320.For an additional amount for Research, Development, Test and Evaluation, Air Force, $20,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amounts made available in this section shall only be for F–35 C2D2: F–35 JASSM integration: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.321.For an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $595,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amounts made available in this section $65,800,000 shall be only for Missile Defense Agency: Hypersonic Defense unfunded requirements, $39,200,000 shall be only for Missile Defense Agency: Cruise missile defense indications and warning unfunded requirements, $200,000,000 shall be only for Missile Defense Agency: Ground-based Midcourse Defense SLEP and $290,000,000 shall be only for Space Development Agency: Hypersonic and Ballistic Tracking Space Sensor: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.IVDEPARTMENT OF ENERGYEnergy ProgramsScienceFor an additional amount for Science, $306,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses related to research and development and related activities, including equipment, enabling technologies, and personnel associated with the operations of Department of Energy scientific user facilities: Provided, That of the funds appropriated under this heading in this Act, $6,000,000 shall be for the COVID–19 Insights Partnership: Provided further, That of the funds appropriated under this heading in this Act, $12,100,000 shall be for necessary expenses related to cybersecurity and information technology: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental Administration(INCLUDING TRANSFER OF FUNDS)For an additional amount for Departmental Administration, $1,300,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses related to personal protective equipment: Provided, That funds appropriated under this heading in this Act may be transferred to, and merged with, other appropriation accounts of the Department of Energy to prevent, prepare for, and respond to coronavirus, including for necessary expenses related to personal protective equipment: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VDEPARTMENT OF THE TREASURYInternal revenue serviceBusiness Systems Modernization(Including Transfer of Funds)For an additional amount for Business Systems Modernization, $2,000,000,000, to remain available until September 30, 2025, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for information technology modernization, including that which facilitates remote performance of critical Internal Revenue Service functions: Provided, That amounts made available under this heading in this Act may be transferred to Operations Support upon prior notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts transferred pursuant to the previous proviso shall be available solely for the purposes set forth in this paragraph: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That funds made available under this heading in this Act shall be in addition to any other funds made available for this purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.INDEPENDENT AGENCIESGeneral services administrationREAL PROPERTY ACTIVITIESFEDERAL BUILDINGS FUNDFor an additional amount to be deposited in the Federal Buildings Fund, $377,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for the West Wing Phase 2 Modernization and Pennsylvania Avenue Screening Facility: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National archives and records administrationRecords Center Revolving FundFor an additional amount for Records Center Revolving Fund for the Federal Record Centers Program, $92,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting the loss resulting from the coronavirus pandemic of the user charges collected by such Fund pursuant to subsection (c) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided, That the amount provided under this heading in this Act may be used to reimburse the Fund for obligations incurred for this purpose prior to the date of the enactment of this Act: Provided further, That such amount is provided without regard to the limitation in subsection (d) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provision—This Title501.(a)Appropriations(1)In the matter preceding the first proviso under the heading Independent Agencies—Pandemic Response Accountability Committee in title V of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), strike funds provided in and insert covered funds as provided in section 15010 of before this Act.(2)The amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(b)Definition of covered fundsSection 15010(a)(6) of division B of the Coronavirus, Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)in subparagraph (A), by striking this Act and inserting the Coronavirus Aid, Relief, and Economic Security Act (divisions A and B) (Public Law 116–136); and(2)by striking subparagraph (D) and inserting:(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); or(E)all divisions of this Act; and.VIDEPARTMENT OF HOMELAND SECURITYTransportation security administrationOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $138,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally; of which $88,000,000, to remain available until September 30, 2021, shall be for cleaning and sanitization at checkpoints and other airport common areas and related expenses; and of which $50,000,000, to remain available until September 30, 2022, shall be for the procurement and installation of credential authentication technology units and related infrastructure upgrades: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, construction, and improvementsFor an additional amount for Procurement, Construction, and Improvements, $70,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for the procurement and installation of computed tomography technologies: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states secret servicePROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements, $73,000,000, to remain available until September 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for construction, surveillance and inspection equipment, and related health and security enhancements: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Cybersecurity and infrastructure security agencyPROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements, $53,000,000, to remain available until September 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for cybersecurity technology procurement and related activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal emergency management agencyOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $31,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for salaries and expenses, enhancements to information technology, communications, and facilities support: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements, $119,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for enhancements to information technology and for facilities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. FEDERAL ASSISTANCEFor an additional amount for Federal Assistance, $930,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $365,000,000 shall be for Assistance to Firefighter Grants for the purchase of personal protective equipment and related supplies, including reimbursements; $365,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants; and $200,000,000 shall be for the Emergency Food and Shelter Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE601.Notwithstanding any other provision of law, funds made available under each heading in this title shall only be used for the purposes specifically described under that heading.602.For necessary expenses related to providing customs and immigration inspection and pre-inspection services pursuant to section 1356 of title 8, United States Code, and section 58c(f) of title 19, United States Code, and in addition to any other funds made available for this purpose, there is appropriated, out of any money in the Treasury not otherwise appropriated, $1,600,000,000, to remain available until September 30, 2021, to offset the loss resulting from the coronavirus pandemic of Immigration User Fee receipts collected pursuant to section 286(h) of the Immigration and Nationality Act (8 U.S.C. 1356(h)), and fees for certain customs services collected pursuant to paragraphs 1 through 8 and paragraph 10 of subsection (a) of section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(1)–(8) and (a)(10)): Provided, That notwithstanding any other provision of law, funds made available by this section shall only be used by the U.S. Customs and Border Protection: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 603.Of the unobligated balances of funds made available under the heading U.S. Customs and Border Protection—Operations and Support in title III of the Emergency Supplemental Appropriations for Humanitarian Assistance and Security at the Southern Border Act, 2019 (Public Law 116–26), $120,000,000 are hereby rescinded: Provided, That the amounts rescinded pursuant to this subsection that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act. VIIDEPARTMENT OF HEALTH AND HUMAN SERVICESIndian health serviceINDIAN HEALTH SERVICES(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Indian Health Services, $605,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amount provided under this heading in this Act shall be distributed through Indian Health Service directly operated programs and to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act and through contracts or grants with Urban Indian Organizations under title V of the Indian Health Care Improvement Act: Provided further, That the amount provided under this heading in this Act, if transferred to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act, will be transferred on a one-time basis and that these non-recurring funds are not part of the amount required by 25 U.S.C. 5325, and that such amount may only be used for the purposes identified under this heading notwithstanding any other provision of law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. INDIAN HEALTH FACILITIESFor an additional amount for Indian Health Services, $1,000,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for the acquisition of sites, purchase and erection of modular buildings, and purchases of trailers, for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for necessary equipment to support the activities of the Indian Health Service: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISION—THIS TITLE701.(a)Not later than 14 days after the date of enactment of this Act, the Secretary of the Interior shall provide to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses of funds, by bureau, program, and activity, made available to the Department of the Interior in Public Law 116–136: Provided, That such plan shall include a report on the status of balances of appropriations made by Public Law 116–136, including all uncommitted, committed, obligated, unobligated, and expended funds in each program and activity: Provided further, That such plan and report shall be updated and submitted to such Committees every 14 days until September 30, 2021, and shall detail changes in the status of balances of appropriations during the prior two weeks.(b)Not later than 30 days after the date of enactment of this Act, the Director of the Indian Health Service shall provide to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses of funds made available to the Indian Health Service in this Act: Provided, That such plan shall be updated and submitted to such Committees every 60 days until September 30, 2021. VIIIDEPARTMENT OF LABOREmployment and training administrationTRAINING AND EMPLOYMENT SERVICESFor an additional amount for Training and Employment Services, $950,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be used as follows:(1) $500,000,000 for grants to States for dislocated worker employment and training activities, including training services provided through individual training accounts, incumbent worker training, transitional jobs, customized training, on-the-job training, the identification of training providers including online providers, and activities to facilitate remote access to employment and training services through a one-stop center that lead to employment in high-skill, high-wage, or in-demand industry sectors or occupations, including health care, direct care, and manufacturing;(2) $150,000,000 for grants to States for youth workforce investment activities: Provided, That a local board shall not be required to meet the requirements of section 129(a)(4)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(4)(A)): Provided further, That each State and local area receiving funds under this paragraph in this Act for youth workforce investment activities shall give priority to out-of-school youth and eligible youth who are members of one or more populations listed in section 3(24) of such Act (29 U.S.C. 3102(24));(3) $150,000,000 for adult employment and training activities; and(4) $150,000,000 for the dislocated workers assistance national reserve:Provided further, That notwithstanding section 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)), the Governor may reserve up to 25 percent of the funds allotted under each of paragraphs (1), (2), and (3) under this heading in this Act for statewide activities described in sections 129(b) and 134(a) of such Act: Provided further, That notwithstanding section 128(b)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(4)), local areas may use not more than 20 percent of the funds allocated to the local area under each of paragraphs (1), (2), and (3) under this heading in this Act for administrative costs: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.STATE UNEMPLOYMENT INSURANCE AND EMPLOYMENT SERVICE OPERATIONSFor an additional amount for State Unemployment Insurance and Employment Service Operations, $1,504,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (The Trust Fund), of which:(1) $1,115,500,000 from the Trust Fund to remain available through December 31, 2021, is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act including grants to upgrade information technology to improve the administration and processing of unemployment compensation claims: Provided, That, the Secretary may distribute such amounts, with respect to upgrading information technology, based on the condition and needs of the State information technology systems or other appropriate factors, which may include the ratio described under section 903(a)(2)(B) of the Social Security Act: Provided further, That funds provided for information technology under this heading in this Act shall be available for obligation by the States through September 30, 2027 and available for expenditure by the States through September 30, 2028;(2) $38,500,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system, to remain available through September 30, 2021; and(3) $350,000,000 from the Trust Fund is for grants to States in accordance with section 6 of the Wagner-Peyser Act, to remain available through June 30, 2021:Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental managementSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For an additional amount for Departmental Management, $15,600,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including to enforce worker protection laws and regulations, and to oversee and coordinate activities related to division C, division D, division E, and division F of Public Law 116–127, and activities under Public Law 116–136: Provided, That the Secretary of Labor may transfer the amounts provided under this heading in this Act as necessary to Employment and Training Administration—Program Administration, Employee Benefits Security Administration, Wage and Hour Division, Office of Workers’ Compensation Programs”, Occupational Safety and Health Administration, and Mine Safety and Health Administration, to prevent, prepare for, and respond to coronavirus, including for enforcement, oversight, and coordination activities in those accounts: Provided further, That of the amount provided under this heading in this Act, $5,000,000, to remain available until expended, shall be transferred to Office of Inspector General, for oversight of activities related to Public Law 116–127 and Public Law 116–136 and for oversight activities supported with funds appropriated to the Department of Labor to prevent, prepare for, and respond to coronavirus: Provided further, That 15 days prior to transferring any funds pursuant to the previous provisos under the heading in this Act, the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate an operating plan describing the planned uses of each amount proposed to be transferred: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provision801.Paragraph (1) under the heading Department of Labor—Veterans Employment and Training of title I of division A of Public Law 116–94 is amended by striking obligation by the States through December 31, 2020 and inserting expenditure by the States through September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF HEALTH AND HUMAN SERVICESCenters for disease control and preventionCDC-WIDE ACTIVITIES AND PROGRAM SUPPORTFor an additional amount for CDC-Wide Activities and Program Support, $3,400,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, not less than $1,500,000,000 shall be for grants to or cooperative agreements with States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes, including to carry out surveillance, epidemiology, laboratory capacity, infection control, immunization activity, mitigation, communications, and other preparedness and response activities: Provided further, That the amounts included in the previous proviso shall be allocated to States, localities, and territories according to the formula that applied to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2019: Provided further, That of the amount in the first proviso, not less than $125,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That the Director of the Centers for Disease Control and Prevention (CDC) may satisfy the funding thresholds outlined in the first and third provisos by making awards through other grant or cooperative agreement mechanisms: Provided further, That of the amount provided under this heading in this Act, up to $500,000,000 shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track seasonal influenza vaccines to ensure broad-based distribution, access, and vaccine coverage: Provided further, That funds provided under this heading in this Act may reimburse CDC obligations incurred for coronavirus vaccine planning, preparation, promotion, and distribution prior to the enactment of this Act: Provided further, That CDC shall report to the Committees on Appropriations of the House of Representatives and the Senate within 60 days of enactment of this Act on an enhanced seasonal influenza vaccination strategy to include nationwide vaccination goals and specific actions that CDC will take to achieve such goals: Provided further, That of the amount provided under this heading in this Act, not less than $200,000,000 shall be for global disease detection and emergency response to be coordinated with funds provided in Public Law 116–123 and Public Law 116–136 to global disease detection and emergency response to support CDC-led global health security response including CDC regional planning efforts: Provided further, That CDC shall provide an update to the global health security report required in Public Law 116–94 within 90 days of enactment of this Act that shall include a spend plan for funds appropriated in the previous proviso and funds appropriated for global disease detection and emergency response in Public Law 116–123 and Public Law 116–136: Provided further, That such spend plan shall describe the regions and countries that CDC will prioritize and describe how CDC and USAID are coordinating during planning and implementation: Provided further, That within one year of enactment of this Act and every 365 days thereafter until funds provided in the eighth proviso in this paragraph and in Public Law 116–123 and Public Law 116–136 for global disease detection and emergency response are expended, CDC shall provide an evaluation outlining how investments in countering global health threats, as well as investments made by region or country, as applicable, have improved infectious disease response capability in the region or country and additional progress needed: Provided further, That of the amount provided under this heading in this Act, not less than $200,000,000 shall be for public health data surveillance and analytics modernization to be coordinated with funds provided in Public Law 116–136 to support CDC-led data modernization efforts to improve disease reporting across the country: Provided further, That CDC shall update the public health data surveillance and IT systems modernization report to the Committees on Appropriations of the House of Representatives and the Senate required by Public Law 116–94 within 180 days of enactment of this Act and every 365 days thereafter until funds provided under this heading in this Act and in Public Law 116–136 for public health surveillance and data collection modernization are expended: Provided further, That such report shall include an assessment of the progress State and territorial public health lab grantees have had in meeting data modernization goals, an assessment of the progress CDC internal public health data systems have had meeting data modernization goals, and a detailed plan for CDC’s long-term data modernization goals, including how CDC will receive near real-time data across the disease reporting platforms: Provided further, That funds appropriated under this heading in this Act may be used for grants for the rent, lease, purchase, acquisition, construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at the State, territorial, tribal, and local level: Provided further, That funds provided under this heading in this Act may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That of the amount provided under this heading in this Act, $1,000,000 shall be to develop and maintain a data system to be known as the Public Safety Officer Suicide Reporting System, to collect data on the suicide incidence among public safety officers; and facilitate the study of successful interventions to reduce suicide among public safety officers: Provided further, That such system shall be integrated into the National Violent Death Reporting System: Provided further, That amounts repurposed under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National institutes of healthNATIONAL HEART, LUNG, AND BLOOD INSTITUTEFor an additional amount for National Heart, Lung, and Blood Institute, $290,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL INSTITUTE OF DIABETES AND DIGESTIVE AND KIDNEY DISEASESFor an additional amount for National Institute of Diabetes and Digestive and Kidney Diseases, $200,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASESFor an additional amount for National Institute of Allergy and Infectious Diseases, $480,555,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That $55,000,000 shall be for Regional Biocontainment Laboratories: Provided further, That funding provided in the previous proviso shall be divided evenly among the eleven laboratories: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. EUNICE KENNEDY SHRIVER NATIONAL INSTITUTE OF CHILD HEALTH AND HUMAN DEVELOPMENTFor an additional amount for Eunice Kennedy Shriver National Institute of Child Health and Human Development, $172,680,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. NATIONAL INSTITUTE OF MENTAL HEALTHFor an additional amount for National Institute of Mental Health, $200,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. NATIONAL INSTITUTE ON MINORITY HEALTH AND HEALTH DISPARITIESFor an additional amount for National Institute on Minority Health and Health Disparities, $64,334,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor an additional amount for National Center for Advancing Translational Sciences, $1,224,750,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OFFICE OF THE DIRECTOR(Including Transfer of Funds)For an additional amount for Office of the Director, $12,905,337,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That not less than $10,100,000,000 of the amount provided under this heading in this Act shall be for offsetting the costs related to reductions in lab productivity resulting from the coronavirus pandemic or public health measures related to the coronavirus pandemic: Provided further, That $1,325,337,000 of the amount provided under this heading in this Act shall be to support additional scientific research or the programs and platforms that support research: Provided further, That $1,240,000,000 of the amount provided under this heading in this Act shall be provided to accelerate the research and development of therapeutic interventions and vaccines in partnership: Provided further, that no less than $240,000,000 of the amount provided under this heading in this Act shall be for supplements to existing research training awards for extensions and other costs: Provided further, That funds available under this heading in this Act may be transferred to the accounts of Institutes and Centers of the NIH: Provided further, That this transfer authority is in addition to any other transfer authority available to the NIH: Provided further, That the Director shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (Academies) to develop a decision framework to assist domestic and global health authorities in planning an equitable allocation of coronavirus vaccines: Provided further, That the Academies shall consider equity criteria which may include consideration of risk factors related to health disparities and health care access, underlying health conditions, racial and ethnic minorities, higher-risk occupations, first responders, geographic distribution of the virus, and vaccine hesitancy: Provided further, That the Academies shall provide recommendations to the Advisory Committee on Immunization Practices no later than September 18, 2020: Provided further, That the agreement shall include an ongoing assessment of how vaccine distribution meets equity criteria and recommendations for how vaccine distribution may better align with such criteria as applicable which shall inform the Advisory Committee on Immunization Practices prioritization recommendations and vaccine distribution activities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Substance abuse and mental health services administrationHEALTH SURVEILLANCE AND PROGRAM SUPPORTFor an additional amount for Heath Surveillance and Program Support, $4,500,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount appropriated under this heading in this Act, $1,500,000,000 shall be for grants for the substance abuse prevention and treatment block grant program under subpart II of part B of title XIX of the Public Health Service Act (PHS Act): Provided further, That of the amount appropriated under this heading in this Act, $2,000,000,000 shall be for grants for the community mental health services block grant program under subpart I of part B of title XIX of the PHS Act: Provided further, That of the amount appropriated in the previous proviso, the Assistant Secretary is directed to provide no less than 50 percent of funds directly to facilities defined in section 1913(c) of the PHS Act: Provided further, That of the amount appropriated under this heading in this Act, not less than $600,000,000 is available for Certified Community Behavioral Health Clinic Expansion Grant program: Provided further, That of the amount appropriated under this heading in this Act, not less than $50,000,000 shall be available for suicide prevention programs: Provided further, That of the amount appropriated under this heading in this Act, $100,000,000 shall be for activities and services under Project AWARE: Provided further, That of the amount appropriated under this heading in this Act, not less than $250,000,000 is available for activities authorized under section 501(o) of the PHS Act: Provided further, That from within the amount appropriated under this heading in this Act in the previous provisos, a total of not less than $15,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health or behavioral health service providers to tribes: Provided further, That with respect to the amount appropriated under this heading in this Act the Substance Abuse and Mental Health Services Administration may waive requirements with respect to allowable activities, timelines, or reporting requirements for the Substance Abuse Prevention and Treatment Block Grant and the Community Mental Health Services Block Grant as deemed necessary to facilitate a grantee’s response to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Centers for medicare & medicaid servicesPROGRAM MANAGEMENTFor an additional amount for Program Management, $150,000,000, to remain available through September 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically and internationally: Provided, That amounts appropriated under this heading in this Act shall be for Centers for Medicare and Medicaid Services (CMS) strike teams for resident and employee safety in skilled nursing facilities and nursing facilities, including activities to support clinical care, infection control, and staffing: Provided further, That CMS shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate 30 days after enactment of this Act outlining a plan for executing strike team efforts, including how safety and infection control measures will be assessed, how facilities will be chosen, and the frequency by which skilled nursing facilities and nursing facilities will be visited: Provided further, That CMS shall administer section 223 of Public Law 113–93 and consult with the Substance Abuse and Mental Health Services Administration, as necessary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for children and familiesLOW INCOME HOME ENERGY ASSISTANCEFor an additional amount for Low Income Home Energy Assistance, $1,500,000,000, to remain available through September 30, 2021, to prevent, prepare for, or respond to coronavirus, domestically or internationally, which shall be for making payments under subsection (b) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.): Provided, That of the amount provided under this heading in this Act, $375,000,000 shall be allocated as though the total appropriation for such payments for fiscal year 2020 was less than $1,975,000,000: Provided further, That section 2607(b)(2)(B) of such Act (42 U.S.C. 8626(b)(2)(B)) shall not apply to funds made available under this heading in this Act in fiscal year 2020: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PAYMENTS TO STATES FOR THE CHILD CARE AND DEVELOPMENT BLOCK GRANTFor an additional amount for Payments to States for the Child Care and Development Block Grant, $5,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for Federal administrative expenses, which shall be used to supplement, not supplant State, Territory, and Tribal general revenue funds for child care assistance for low-income families within the United States (including territories) without regard to requirements in sections 658E(c)(3)(D)–(E) or 658G of the Child Care and Development Block Grant Act: Provided, That funds provided under this heading in this Act may be used to provide continued payments and assistance to child care providers in the case of decreased enrollment or closures related to coronavirus, and to assure they are able to remain open or reopen as appropriate and applicable: Provided further, That States, Territories, and Tribes are encouraged to place conditions on payments to child care providers that ensure that child care providers use a portion of funds received to continue to pay the salaries and wages of staff: Provided further, That the Secretary shall remind States that CCDBG State plans do not need to be amended prior to utilizing existing authorities in the CCDBG Act for the purposes provided herein: Provided further, That States, Territories, and Tribes are authorized to use funds appropriated under this heading in this Act to provide child care assistance to health care sector employees, emergency responders, sanitation workers, and other workers deemed essential during the response to coronavirus by public officials, without regard to the income eligibility requirements of section 658P(4) of such Act: Provided further, That funds appropriated under this heading in this Act shall be available to eligible child care providers under section 658P(6) of the CCDBG Act, even if such providers were not receiving CCDBG assistance prior to the public health emergency as a result of the coronavirus and any renewal of such declaration pursuant to such section 319, for the purposes of cleaning and sanitation, and other activities necessary to maintain or resume the operation of programs: Provided further, That payments made under this heading in this Act may be obligated in this fiscal year or the succeeding two fiscal years: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CHILDREN AND FAMILIES SERVICES PROGRAMSFor an additional amount for Children and Families Services Programs, $190,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for Federal administrative expenses, which shall be used as follows:(1) $65,000,000 for Family Violence Prevention and Services grants as authorized by section 303(a) and 303(b) of the Family Violence and Prevention and Services Act with such funds available to grantees without regard to matching requirements under section 306(c)(4) of such Act, of which $2,000,000 shall be for the National Domestic Violence Hotline: Provided, That the Secretary may make such funds available for providing temporary housing and assistance to victims of family, domestic, and dating violence;(2) $75,000,000 for child welfare services as authorized by subpart 1 of part B of title IV of the Social Security Act (other than sections 426, 427, and 429 of such subpart), with such funds available to grantees without regard to matching requirements under section 424(a) of that Act or any applicable reductions in Federal financial participation under section 424(f) of that Act; and(3) $50,000,000 for necessary expenses for community-based grants for the prevention of child abuse and neglect under section 209 of the Child Abuse Prevention and Treatment Act, which the Secretary shall make available without regard to section 203(b)(1) and 204(4) of such Act:Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. BACK TO WORK CHILD CARE GRANTSFor an additional amount for Back to Work Child Care Grants, $10,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for activities to carry out Back to Work Child Care Grants to qualified child care providers, for a transition period of not more than 9 months to assist in paying for fixed costs and increased operating expenses due to COVID–19, and to reenroll children in an environment that supports the health and safety of children and staff: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for community livingAGING AND DISABILITY SERVICES PROGRAMSFor an additional amount for Aging and Disability Services Programs, $75,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount made available under this heading in this Act to prevent, prepare for, and respond to coronavirus, $58,000,000 shall be for activities authorized under the Older Americans Act of 1965 (OAA), including $3,000,000 to implement a demonstration program on strategies to recruit, retain, and advance direct care workers under section 411(a)(13) of the OAA; $35,000,000 for supportive services under part B of title III; and $20,000,000 for support services for family caregivers under part E of title III: Provided further, That of the amount made available under this heading in this Act, $10,000,000 shall be available to support protection and advocacy systems, as described under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.): Provided further, That of the amount made available under this heading in this Act, $2,000,000 shall be for training, technical assistance, and resource centers authorized under sections 202(a) and 411 of the OAA; training and technical assistance to centers for independent living as authorized under section 721(b) of the Rehabilitation Act of 1973 (except that the reservations under paragraph (1) of such section shall not apply); technical assistance by the Secretary of Health and Human Services (Secretary) to State Councils on Developmental Disabilities as authorized under subtitle B of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (except that the reservations under section 129(b) of such Act shall not apply); technical assistance by the Secretary to protection and advocacy systems as authorized under subtitle C of such title (except that the limits under section 142(a)(6) of such Act shall not apply); and technical assistance to University Centers for Excellence in Developmental Disabilities Education, Research, and Service as authorized under section 151(c) of such Act (except that the reservations under section 156(a)(3)(B) of such Act shall not apply): Provided further, That of the amount made available under this heading in this Act, $5,000,000 shall be for activities authorized in the Assistive Technology Act of 2004: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the secretary PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND(INCLUDING TRANSFER OF FUNDS)For an additional amount for Public Health and Social Services Emergency Fund, $29,000,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, as well as medical surge capacity, addressing blood supply chain, workforce modernization, telehealth access and infrastructure, initial advanced manufacturing, novel dispensing, enhancements to the U.S. Commissioned Corps, and other preparedness and response activities: Provided, That funds appropriated under this paragraph in this Act may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That the Secretary of Health and Human Services shall purchase vaccines developed using funds made available under this paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in quantities determined by the Secretary to be adequate to address the public health need: Provided further, That products purchased by the Federal government with funds made available under this paragraph in this Act, including vaccines, therapeutics, and diagnostics, shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing: Provided further, That the Secretary may take such measures authorized under current law to ensure that vaccines, therapeutics, and diagnostics developed from funds provided in this Act will be affordable in the commercial market: Provided further, That in carrying out the previous proviso, the Secretary shall not take actions that delay the development of such products: Provided further, That the Secretary shall ensure that protections remain for individuals enrolled in group or individual health care coverage with pre-existing conditions, including those linked to coronavirus: Provided further, That products purchased with funds appropriated under this paragraph in this Act may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not more than $2,000,000,000 shall be for the Strategic National Stockpile under section 319F–2(a) of such Act: Provided further, That funds appropriated under this paragraph in this Act may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Counter measure Process Fund, of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, $20,000,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of manufacturing, production, and purchase, at the discretion of the Secretary, of vaccines, therapeutics, diagnostics, and small molecule active pharmaceutical ingredients, including the development, translation, and demonstration at scale of innovations in manufacturing platforms: Provided further, That funds in the previous proviso may be used for the construction or renovation of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That of the amount provided under this heading in this Act, $6,000,000,000 shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track coronavirus vaccines to ensure broad-based distribution, access, and vaccine coverage: Provided further, That the Secretary shall coordinate funding and activities outlined in the previous proviso through the Director of CDC: Provided further, That the Secretary, through the Director of CDC, shall report to the Committees on Appropriations of the House of Representatives and the Senate within 60 days of enactment of this Act on a comprehensive coronavirus vaccine distribution strategy and spend plan that includes how existing infrastructure will be leveraged, enhancements or new infrastructure that may be built, considerations for moving and storing vaccines, guidance for how States and health care providers should prepare for, store, and administer vaccines, nationwide vaccination targets, funding that will be distributed to States, how an informational campaign to both the public and health care providers will be executed, and how the vaccine distribution plan will focus efforts on high risk, underserved, and minority populations: Provided further, That such plan shall be updated and provided to the Committees on Appropriations of the House of Representatives and the Senate 90 days after submission of the first plan: Provided further, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate 2 days in advance of any obligation in excess of $50,000,000, including but not limited to contracts and interagency agreements, from funds provided in this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act may be used for the construction, alteration, or renovation of non-federally owned facilities for the production of vaccines, therapeutics, diagnostics, and medical supplies where the Secretary determines that such a contract is necessary to secure sufficient amounts of such supplies: Provided further, That the not later than 30 days after enactment of this Act, and every 30 days thereafter until funds are expended, the Secretary shall report to the Committees on Appropriations of the House of Representatives and the Senate on uses of funding for Operation Warp Speed, detailing current obligations by Department or Agency, or component thereof broken out by the coronavirus supplemental appropriations Act that provided the source of funds: Provided further, That the plan outlined in the previous proviso shall include funding by contract, grant, or other transaction in excess of $20,000,000 with a notation of which Department or Agency, and component thereof is managing the contract: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $8,085,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That $7,600,000,000 of the funds appropriated under this paragraph in this Act shall be transferred to Health Resources and Services Administration—Primary Health Care for grants, cooperative agreements, and other necessary expenses under the Health Centers Program, as defined by section 330 of the PHS Act, including funding for alteration, renovation, construction, equipment, and other capital improvement costs, and including funding to support, maintain, or increase health center capacity and staffing levels, as necessary, to meet the needs of areas affected by coronavirus: Provided further, That sections 330(r)(2)(B), 330(e)(3), 330(e)(6)(A)(iii), and 330(e)(6)(B)(iii) of the PHS Act shall not apply to funds in the preceding proviso: Provided further, That funding made available under this paragraph in this Act shall not be subject to requirements under the National Environmental Policy Act of 1969 or the National Historic Preservation Act of 1966: Provided further, That for the purposes of any funding provided for fiscal year 2020 for the Health Centers Program pursuant to section 330 of the PHS Act (42 U.S.C. 254b), maintaining current health center capacity and staffing levels during a public health emergency as a result of the coronavirus and any renewal of such declaration pursuant to such section 319 shall be deemed a cost of prevention, diagnosis, and treatment of coronavirus: Provided further, That $250,000,000 of the funds appropriated under this paragraph in this Act shall be transferred to Health Resources and Services Administration—Bureau of Health Workforce, to remain available until September 30, 2022, for supplements to existing payments under subsections 340E(a) and (h)(1) notwithstanding the cap imposed by subsection (h)(1) and notwithstanding subsection (h)(6), for Children’s Hospitals Graduate Medical Education, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That $5,000,000 of the funds appropriated under this paragraph in this Act shall be transferred to Health Resources and Services Administration—Health Care Systems, to remain available until September 30, 2022, for activities under sections 1271 and 1273 of the PHS Act to improve the capacity of poison control centers to respond to increased calls: Provided further, That of the amount appropriated under this paragraph in this Act, $225,000,000 shall be for grants or other mechanisms, to rural health clinics as defined in section 1861(aa)(2) of the Social Security Act with such funds also available to such entities for building or construction of temporary structures, leasing of properties, and retrofitting facilities as necessary to support COVID–19 testing: Provided further, That such funds shall be distributed using the procedures developed for the Provider Relief Fund authorized under the third paragraph under this heading in division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); may be distributed using contracts or agreements established for such program; and shall be subject to the process requirements applicable to such program: Provided further, That the Secretary may specify a minimum amount for each eligible entity accepting assistance under the two previous provisos: Provided further, That of the amount made available under this heading in this Act to prevent, prepare for, and respond to coronavirus, $5,000,000, shall be available to implement section 747A of the PHS Act and section 747A(c) shall not apply to these funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for Public Health and Social Services Emergency Fund, $16,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation to monitor and suppress COVID–19, including tests for both active infection and prior exposure, including molecular, antigen, and serological tests, the manufacturing, procurement and distribution of tests, testing equipment and testing supplies, including personal protective equipment needed for administering tests, the development and validation of rapid, molecular point-of-care tests, and other tests, support for workforce, epidemiology, to scale up academic, commercial, public health, and hospital laboratories, to conduct surveillance and contact tracing, support development of COVID–19 testing plans, and other related activities related to COVID–19 testing: Provided, That of the amount appropriated under this paragraph in this Act, not less than $15,000,000,000 shall be for States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation, including support for workforce, epidemiology, use by employers, elementary and secondary schools, child care facilities, institutions of higher education, long-term care facilities, or in other settings, scale up of testing by public health, academic, commercial, and hospital laboratories, and community-based testing sites, health care facilities, and other entities engaged in COVID–19 testing, and other related activities related to COVID–19 testing, contact tracing, surveillance, containment, and mitigation: Provided further, That the amount identified in the preceding proviso shall be allocated to States, localities, and territories according to the formula that applied to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2019: Provided further, That not less than $500,000,000 shall be allocated in coordination with the Director of the Indian Health Service, to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That the Secretary of Health and Human Services (referred to in this paragraph as the Secretary) may satisfy the funding thresholds outlined in the first and third provisos under this paragraph in this Act by making awards through other grant or cooperative agreement mechanisms: Provided further, That the Governor or designee of each State, locality, territory, tribe, or tribal organization receiving funds pursuant to this Act shall update their plans, as applicable, for COVID–19 testing and contact tracing submitted to the Secretary pursuant to the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) and submit such updates to the Secretary not later than 60 days after funds appropriated in this paragraph in this Act have been awarded to such recipient: Provided further, That funds an entity receives from amounts described in the first proviso in this paragraph may also be used for the rent, lease, purchase, acquisition, construction, alteration, renovation, or equipping of non-federally owned facilities to improve coronavirus preparedness and response capability at the State and local level: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $25,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus: Provided, That these funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse: Provided further, That recipients of payments under this paragraph shall submit reports and maintain documentation as the Secretary determines are needed to ensure compliance with conditions that are imposed by this paragraph for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose: Provided further, That eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this proviso as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19: Provided further, That the Secretary of Health and Human Services shall, on a rolling basis, review applications and make payments under this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity: Provided further, That, in this paragraph, the term payment means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary: Provided further, That payments under this paragraph shall be made in consideration of the most efficient payment systems practicable to provide emergency payment: Provided further, That to be eligible for a payment under this paragraph, an eligible health care provider shall submit to the Secretary of Health and Human Services an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number: Provided further, That, not later than 3 years after final payments are made under this paragraph, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That nothing in this section limits the authority of the Inspector General or the Comptroller General to conduct audits of interim payments at an earlier date: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on obligation of funds, including obligations to such eligible health care providers summarized by State of the payment receipt: Provided further, That such reports shall be updated and submitted to such Committees every 60 days until funds are expended: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions(INCLUDING TRANSFER OF FUNDS)810.Funds appropriated by this title may be used by the Secretary of the Department of Health and Human Services to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to coronavirus for which—(1)public notice has been given; and(2)the Secretary of Health and Human Services has determined that such a public health threat exists.811.Funds made available by this title may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the prevention of, preparation for, or response to coronavirus, domestically and internationally, subject to prior notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2024. 812.(a)If services performed by an employee during 2020 are determined by the head of the agency to be primarily related to preparation, prevention, or response to coronavirus, any premium pay for such services shall be disregarded in calculating the aggregate of such employee’s basic pay and premium pay for purposes of a limitation under section 5547(a) of title 5, United States Code, or under any other provision of law, whether such employee’s pay is paid on a biweekly or calendar year basis.(b)Any overtime pay for such services shall be disregarded in calculating any annual limit on the amount of overtime pay payable in a calendar or fiscal year.(c)With regard to such services, any pay that is disregarded under either subsection (a) or (b) shall be disregarded in calculating such employee’s aggregate pay for purposes of the limitation in section 5307 of such title 5.(d)(1)Pay that is disregarded under subsection (a) or (b) shall not cause the aggregate of the employee’s basic pay and premium pay for the applicable calendar year to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of such calendar year.(2)For purposes of applying this subsection to an employee who would otherwise be subject to the premium pay limits established under section 5547 of title 5, United States Code, premium pay means the premium pay paid under the provisions of law cited in section 5547(a).(3)For purposes of applying this subsection to an employee under a premium pay limit established under an authority other than section 5547 of title 5, United States Code, the agency responsible for administering such limit shall determine what payments are considered premium pay.(e)This section shall take effect as if enacted on February 2, 2020.(f)If application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not—(1)be considered to be basic pay of the covered employee for any purpose; or(2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code. 813.The paragraph codified at 42 U.S.C. 231 shall be applied in this and all other fiscal years as though the phrase central services referred to central services for any Federal agency, and this section shall be effective as if enacted on the date of enactment of such paragraph. 814.Funds appropriated by this title to the heading Department of Health and Human Services except for the amounts specified in the third, and fourth paragraphs under the heading Public Health and Social Services Emergency Fund, may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention, Public Health and Social Services Emergency Fund, Administration for Children and Families, Administration for Community Living, and National Institutes of Health to prevent, prepare for, and respond to coronavirus following consultation with the Office of Management and Budget: Provided, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation by this title are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division A of Public Law 116–94 or section 241(a) of the PHS Act.815.Of the funds appropriated by this title under the heading Public Health and Social Services Emergency Fund, up to $6,000,000 shall be transferred to, and merged with, funds made available under the heading Office of the Secretary, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated to the Department of Health and Human Services to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Inspector General of the Department of Health and Human Services shall consult with the Committees on Appropriations of the House of Representatives and the Senate prior to obligating such funds: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority provided by law. 816.Funds made available in Public Law 113–235 to the accounts of the National Institutes of Health that were available for obligation through fiscal year 2015 are to remain available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal year 2015: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 817.Section 675B(b)(3) of the Community Services Block Grant Act (42 U.S.C. 9906(b)(3)) shall not apply with respect to funds appropriated by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.): Provided, That the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF EDUCATIONEducation stabilization fundFor an additional amount for Education Stabilization Fund, $105,000,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General ProvisionsEducation stabilization fund821.(a)AllocationsFrom the amount made available under this heading in this Act to carry out the Education Stabilization Fund, the Secretary shall first allocate—(1)not more than one half of 1 percent to the outlying areas on the basis of the terms and conditions for funding provided under this heading in the Coronavirus Aid, Relief, and Economic Security (CARES) Act (Public Law 116–136); and(2)one-half of 1 percent for the Secretary of the Interior for programs operated or funded by the Bureau of Indian Education, under the terms and conditions established for funding provided under this heading in the CARES Act (Public Law 116–136).(b)ReservationsAfter carrying out subsection (a), the Secretary shall reserve the remaining funds made available as follows:(1)5 percent to carry out section 822 of this title.(2)67 percent to carry out section 823 of this title.(3)28 percent to carry out section 824 of this title.Governor's emergency education relief fund822.(a)GrantsFrom funds reserved under section 821(b)(1) of this title, the Secretary shall make supplemental Emergency Education Relief grants to the Governor of each State with an approved application under section 18002 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to the Governor of each State with an approved application within 30 calendar days of enactment of this Act.(b)AllocationsThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State as follows:(1)60 percent on the basis of their relative population of individuals aged 5 through 24.(2)40 percent on the basis of their relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (referred to under this heading as ESEA).(c)Uses of fundsGrant funds awarded under subsection (b) may be used to—(1)provide emergency support through grants to local educational agencies that the State educational agency deems have been most significantly impacted by coronavirus to support the ability of such local educational agencies to continue to provide educational services to their students and to support the on-going functionality of the local educational agency;(2)provide emergency support through grants to institutions of higher education serving students within the State that the Governor determines have been most significantly impacted by coronavirus to support the ability of such institutions to continue to provide educational services and support the on-going functionality of the institution; and(3)provide support to any other institution of higher education, local educational agency, or education related entity within the State that the Governor deems essential for carrying out emergency educational services to students for authorized activities described in section 823(e) of this title, the ESEA of 1965, the Higher Education Act of 1965, the provision of child care and early childhood education, social and emotional support, career and technical education, adult education, and the protection of education-related jobs.(d)ReallocationEach Governor shall return to the Secretary any funds received under this section that the Governor does not award within 6 months of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b).(e)ReportA Governor receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.Elementary and secondary school emergency relief fund823.(a)GrantsFrom funds reserved under section 821(b)(2) of this title, the Secretary shall make supplemental elementary and secondary school emergency relief grants to each State educational agency with an approved application under section 18003 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to each State educational agency with an approved application within 15 calendar days of enactment of this Act.(b)Allocations to statesThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State in the same proportion as each State received under part A of title I of the ESEA of 1965 in the most recent fiscal year.(c)SubgrantsFrom the payment provided by the Secretary under subsection (b), the State educational agency shall provide services and assistance to local educational agencies and non-public schools, consistent with the provisions of this title. After carrying out the reservation of funds in section 825 of this title, each State shall allocate not less than 90 percent of the remaining grant funds awarded to the State under this section as subgrants to local educational agencies (including charter schools that are local educational agencies) in the State in proportion to the amount of funds such local educational agencies and charter schools that are local educational agencies received under part A of title I of the ESEA of 1965 in the most recent fiscal year. The state educational agency shall make such subgrants to local educational agencies as follows—(1)one-third of funds shall be awarded not less than 15 calendar days after receiving an award from the Secretary under this section; and(2)the remaining two-thirds of funds shall be awarded only after the local educational agency submits to the Governor and the Governor approves a comprehensive school reopening plan for the 2020–2021 school-year, based on criteria determined by the Governor in consultation with the state educational agency (including criteria for the Governor to carry out subparagraph (A) through (C)), that describes how the local educational agency will safely reopen schools with the physical presence of students, consistent with maintaining safe and continuous operations aligned with challenging state academic standards. The Governor shall approve such plans within 30 days after the plan is submitted, subject to the requirements in subparagraphs (A) through (C).(A)A local educational agency that provides in-person instruction for at least 50 percent of its students where the students physically attend school no less than 50 percent of each school-week, as it was defined by the local educational agency prior to the coronavirus emergency, shall have its plan automatically approved.(B)A local educational agency that does not provide in-person instruction to any students where the students physically attend school in-person shall not be eligible to receive a subgrant under paragraph (2).(C)A local educational agency that provides in-person instruction to at least some students where the students physically attend school in-person but does not satisfy the requirements in subparagraph (A) shall have its allocation reduced on a pro rata basis as determined by the Governor.(d)Plan contentsA school reopening plan submitted to a Governor under subsection (c)(2) shall include, in addition to any other information necessary to meet the criteria determined by the Governor— (1)A detailed timeline for when the local educational agency will provide in-person instruction, including the goals and criteria used for providing full-time in-person instruction to all students;(2)A description of how many days of in-person instruction per calendar week the local educational agency plans to offer to students during the 2020–2021 school year; and(3)An assurance that the local educational agency will offer students as much in-person instruction as is safe and practicable, consistent with maintaining safe and continuous operations aligned with challenging state academic standards.(e)Uses of funds(1)A local educational agency or non-public school that receives funds under subsection (c)(1) or section 825 may use funds for any of the following:(A)Activities to support returning to in-person instruction, including purchasing personal protective equipment, implementing flexible schedules to keep children in isolated groups, purchasing box lunches so that children can eat in their classroom, purchasing physical barriers, providing additional transportation services, repurposing existing school rooms and space, and improving ventilation systems.(B)Developing and implementing procedures and systems to improve the preparedness and response efforts of local educational agencies or non-public schools including coordination with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus.(C)Providing principals and other school leaders with the resources necessary to address the needs of their individual schools directly related to coronavirus.(D)Providing additional services to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population.(E)Training and professional development for staff of the local educational agency or non-public school on sanitation and minimizing the spread of infectious diseases.(F)Purchasing supplies to sanitize, clean, and disinfect the facilities of a local educational agency or non-public school, including buildings operated by such agency.(G)Planning for and coordinating during long-term closures, including for how to provide meals to eligible students, how to provide technology for online learning to all students, how to provide guidance for carrying out requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue to be provided consistent with all Federal, State, and local requirements.(H)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency or non-public school that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(I)Expanding healthcare and other health services (including mental health services and supports), including for children at risk of abuse or neglect.(J)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction or online learning during the summer months and addressing the needs of low-income students, students with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care.(2)A local educational agency that receives funds under subsection (c)(2) may use the funds for activities to carry out a comprehensive school reopening plan as described in this section, including:(A)Purchasing personal protective equipment, implementing flexible schedules to keep children in isolated groups, purchasing box lunches so that children can eat in their classroom, purchasing physical barriers, providing additional transportation services, repurposing existing school rooms and space, and improving ventilation systems.(B)Developing and implementation of procedures and systems to improve the preparedness and response efforts of local educational agencies or non-public schools, including coordination with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus.(C)Providing principals and others school leaders with the resources necessary to address the needs of their individual schools.(D)Providing additional services to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population.(E)Training and professional development for staff of the local educational agency or non-public school on sanitation and minimizing the spread of infectious diseases.(F)Purchasing supplies to sanitize, clean, and disinfect the facilities of a local educational agency or non-public school, including buildings operated by such agency.(G)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency or non-public school that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(H)Expanding healthcare and other health services (including mental health services and supports), including for children at risk of abuse or neglect.(I)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction during the summer months and addressing the needs of low-income students, students with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care.(f)State fundingA State may reserve not more than 5 percent of the funds not otherwise allocated under subsection (c) and section 825 for administrative costs and the remainder for emergency needs as determined by the state educational agency to address issues responding to coronavirus, which may be addressed through the use of grants or contracts.(g)AssurancesA State, state educational agency, or local educational agency receiving funding under this section shall provide assurances, as applicable, that:(1)A State, State educational agency, or local educational agency will maintain and expand access to high-quality schools, including high-quality public charter schools, and will not—(A)enact policies to close or prevent the expansion of such schools to address revenue shortfalls that result in the disproportionate closure or denial of expansion of public charter schools that are otherwise meeting the terms of their charter for academic achievement; or(B)disproportionally reduce funding to charter schools or otherwise increase funding gaps between charter schools and other public schools in the local educational agency.(2)Allocations of funding and services provided from funds provided in this section to public charter schools are made on the same basis as is used for all public schools, consistent with state law and in consultation with charter school leaders. (h)ReportA State receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.(i)ReallocationA State shall return to the Secretary any funds received under this section that the State does not award within 4 months of receiving such funds and the Secretary shall deposit such funds into the general fund of the Treasury.(j)Rule of Construction(1)The receipt of any funds authorized or appropriated under this section, including pursuant to section 825 of this Act, by a nonprofit entity, or by any individual who has been admitted or applied for admission to such entity (or any parent or guardian of such individual), shall not be construed to render such entity or person a recipient of Federal financial assistance for any purpose, nor shall any such person or entity be required to make any alteration to its existing programs, facilities, or employment practices except as required under this section.(2)No State participating in any program under this section, including pursuant to section 825 of this Act, shall impose any penalty or additional requirement upon, or otherwise disadvantage, such entity or person as a consequence or condition of its receipt of such funds.(3)No State participating in any program under this section shall authorize any person or entity to use any funds authorized or appropriated under this section, including pursuant to section 825 of this Act, except as provided by subsection (e), nor shall any such State impose any limits upon the use of any such funds except as provided by subsection (e). Higher education emergency relief fund824.(a)In GeneralFrom funds reserved under section 821(b)(3) of this title the Secretary shall allocate amounts as follows:(1)85 percent to each institution of higher education described in section 101 or section 102(c) of the Higher Education Act of 1965 to prevent, prepare for, and respond to coronavirus, by apportioning it—(A)90 percent according to the relative share of full-time equivalent enrollment of Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the coronavirus emergency; and(B)10 percent according to the relative share of full-time equivalent enrollment of students who were not Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the coronavirus emergency.(2)10 percent for additional awards under parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of the Higher Education Act to address needs directly related to coronavirus, that shall be in addition to awards made in section 824(a)(1) of this title, and allocated by the Secretary proportionally to such programs based on the relative share of funding appropriated to such programs in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) and distributed to eligible institutions of higher education, except as otherwise provided in subparagraphs (A)–(D), on the basis of the formula described in section 824(a)(1) of this title:(A)Except as otherwise provided in subparagraph (B), for eligible institutions under part B of title III and subpart 4 of part A of title VII of the Higher Education Act, the Secretary shall allot to each eligible institution an amount using the following formula:(i)70 percent according to a ratio equivalent to the number of Pell Grant recipients in attendance at such institution at the end of the school year preceding the beginning of the most recent fiscal year and the total number of Pell Grant recipients at all such institutions;(ii)20 percent according to a ratio equivalent to the total number of students enrolled at such institution at the end of the school year preceding the beginning of that fiscal year and the number of students enrolled at all such institutions; and(iii)10 percent according to a ratio equivalent to the total endowment size at all eligible institutions at the end of the school year preceding the beginning of that fiscal year and the total endowment size at such institutions;(B)For eligible institutions under section 326 of the Higher Education Act, the Secretary shall allot to each eligible institution an amount in proportion to the award received from funding for such institutions in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94);(C)For eligible institutions under section 316 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 316(d)(3) of the Higher Education Act; and(D)Notwithstanding section 318(f) of the Higher Education Act, for eligible institutions under section 318 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 318(e) of the Higher Education Act.(3)5 percent for grants to institutions of higher education that the Secretary determines, through an application process and after allocating funds under paragraphs 824(a)(1) and (2) of this Act, have the greatest unmet needs related to coronavirus. In awarding funds to institutions of higher education under this paragraph the Secretary shall prioritize institutions of higher education—(A)described under title I of the Higher Education Act of 1965 that were not eligible to receive an award under section 824(a)(1) of this title, including institutions described in section 102(b) of the Higher Education Act of 1965; and(B)that otherwise demonstrate significant needs related to coronavirus that were not addressed by funding allocated under subsections (a)(1) or (a)(2) of this section.(b)DistributionThe funds made available to each institution under subsection (a)(1) shall be distributed by the Secretary using the same systems as the Secretary otherwise distributes funding to each institution under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(c)Uses of fundsAn institution of higher education receiving funds under this section may use the funds received to:(1)defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll); and(2)provide financial aid grants to students (including students exclusively enrolled in distance education), which may be used for any component of the student’s cost of attendance or for emergency costs that arise due to coronavirus.(d)Special provisions(1)A Historically Black College and University or a Minority Serving Institution may use prior awards provided under titles III, V, and VII of the Higher Education Act to prevent, prepare for, and respond to coronavirus.(2)An institution of higher education receiving funds under section 18004 of division B of the CARES Act (Public Law 116–136) may use those funds under the terms and conditions of section 824(c) of this act. Amounts repurposed pursuant to this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(3)No funds received by an institution of higher education under this section shall be used to fund contractors for the provision of pre-enrollment recruitment activities; endowments; or capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship.(4)An institution of higher education that was required to remit payment to the Internal Revenue Service for the excise tax based on investment income of private colleges and universities under section 4968 of the Internal Revenue Code of 1986 for tax year 2019 shall have their allocation under this section reduced by 50 percent and may only use funds for activities described in paragraph (c)(2). This paragraph shall not apply to an institution of higher education designated by the Secretary as an eligible institution under section 448 of the Higher Education Act of 1965. (e)ReportAn institution receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.(f)ReallocationAny funds allocated to an institution of higher education under this section on the basis of a formula described in subsection (a)(1) or (a)(2) but for which an institution does not apply for funding within 60 days of the publication of the notice inviting applications, shall be reallocated to eligible institutions that had submitted an application by such date.Assistance to non-public schools825.(a)Funds AvailabilityFrom the payment provided by the Secretary under section 823 of this title to a State educational agency, the State educational agency shall reserve an amount of funds equal to the percentage of students enrolled in non-public elementary and secondary schools in the State prior to the coronavirus emergency. Upon reserving funds under this section, the Governor of the State shall award such funds equally to each non-public school accredited or otherwise located in and licensed to operate in the State based on the number of low-income students enrolled in the non-public school as a share of all low-income students enrolled in non-public elementary and secondary schools in the State prior to the coronavirus emergency, subject to the requirements in subsection (b).(b)(1)A non-public school that provides in-person instruction for at least 50 percent of its students where the students physically attend school no less than 50 percent of each school-week, as determined by the non-public school prior to the coronavirus emergency, shall be eligible for the full amount of assistance per student as prescribed under this section.(2)A non-public school that does not provide in-person instruction to any students where the students physically attend school in-person shall only be eligible for one-third of the amount of assistance per student as prescribed under this section.(3)A non-public school that provides in-person instruction to at least some students where the students physically attend school in-person but does not satisfy the requirements in paragraph (1) shall have its amount of assistance as prescribed under this section reduced on a pro rata basis, which shall be calculated using the same methodology as is used under section 823(c)(2)(C) of this title.(4)A Governor shall allocate not less than 50 percent of the funds reserved in this section to non-public schools within 30 days of receiving an award from the Secretary and the remaining 50 percent not less than 4 months after receiving an award from the Secretary. Continued payment to employees826.A local educational agency, State, institution of higher education, or other entity that receives funds under Education Stabilization Fund, shall to the greatest extent practicable, continue to pay its employees and contractors during the period of any disruptions or closures related to coronavirus.Definitions827.Except as otherwise provided in sections 821–826 of this title, as used in such sections—(1)the terms elementary education and secondary education have the meaning given such terms under State law;(2)the term institution of higher education has the meaning given such term in title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);(3)the term Secretary means the Secretary of Education;(4)the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;(5)the term cost of attendance has the meaning given such term in section 472 of the Higher Education Act of 1965;(6)the term Non-public school means a non-public elementary and secondary school that (A) is accredited, licensed, or otherwise operates in accordance with State law; and (B) was in existence prior to the date of the qualifying emergency for which grants are awarded under this section;(7)the term public school means a public elementary or secondary school; and(8)any other term used that is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such section.Maintenance of effort828.A State's application for funds to carry out sections 822 or 823 of this title shall include assurances that the State will maintain support for elementary and secondary education, and State support for higher education (which shall include State funding to institutions of higher education and state need-based financial aid, and shall not include support for capital projects or for research and development or tuition and fees paid by students) in fiscal years 2020 and 2021 at least at the proportional levels of such State’s support for elementary and secondary education and for higher education relative to such States overall spending in fiscal year 2019.Student Aid AdministrationFor an additional amount for Student Aid Administration, $40,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for carrying out part D of title I, and subparts 1, 3, 9 and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act:Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Institute of Education SciencesFor an additional amount for Institute of Education Sciences, $65,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for carrying out the National Assessment of Educational Progress Authorization Act (title III of Public Law 107–279): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental ManagementProgram administrationFor an additional amount for Program Administration, $8,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $7,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for salaries and expenses necessary for oversight and audit of programs, grants, and projects funded in this Act to respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions829.Funds made available in Public Law 115–245 under the heading National Technical Institute for the Deaf that were available for obligation through fiscal year 2019, and where a valid obligation was incurred in such fiscal year, are to remain available for obligation and expenditure by educational agencies or institutions through fiscal year 2021, notwithstanding section 412(b) of the General Education Provisions Act (20 U.S.C. 1225): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.830.Funds made available in Public Law 115–245 under the heading Gallaudet University that were available for obligation through fiscal year 2019, and where a valid obligation was incurred in such fiscal year, are to remain available for obligation and expenditure by educational agencies or institutions through fiscal year 2021, notwithstanding section 412(b) of the General Education Provisions Act (20 U.S.C. 1225):Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.831.Funds made available in Public Law 113–76 under the heading Innovation and Improvement that were available for obligation through December 31, 2014 for the Investing in Innovation program pursuant to the eighth and ninth provisos under that heading in that Act are to remain available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal years 2014 or 2015: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 832.Funds made available in Public Law 113–76 under the heading Rehabilitation Services and Disability Research that were available for obligation through fiscal year 2015 for the Automated Personalization Computing Project pursuant to the first four provisos under that heading in that Act are to remain available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal years 2014 or 2015: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIESCorporation for Public BroadcastingFor an additional amount for Corporation for Public Broadcasting, $175,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, including for fiscal stabilization grants to public telecommunications entities, as defined by 47 U.S.C. 397(12), with no deduction for administrative or other costs of the Corporation, to maintain programming and services and preserve small and rural stations threatened by declines in non-Federal revenues: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE841.Not later than 30 days after the date of enactment of this Act, the Secretaries of Labor, Health and Human Services, and Education shall provide a detailed spend plan of anticipated uses of funds made available in this Act, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2024: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation.842.(a)The remaining unobligated balances of funds as of September 30, 2020, from amounts provided under the heading Corporation for National and Community Service—Operating Expenses in title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–94: Provided, That any amounts appropriated by the preceding proviso shall not be subject to the allotment requirements otherwise applicable under sections 129(a), (b), (d), and (e) of the National and Community Service Act of 1993: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(b)(1)Subsection (b) of section 3514 of title III of division A of the CARES Act (Public Law 116–136) is hereby repealed, and shall be applied hereafter as if such subsection had never been enacted.(2)(A)In generalThe amounts provided under this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in senateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(C)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this subsection—(i)shall not be estimated for purposes of section 251 of such Act;(ii)shall not be estimated for purposes of paragraph (4)(C) of section 3 of the Statutory Pay As-You-Go Act of 2010 as being included in an appropriation Act; and(iii)shall be treated as if they were contained in a PAYGO Act, as defined by section 3(7) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(7)). IXLegislative BranchSenateContingent Expenses of the SenateSergeant at arms and doorkeeper of the SenateFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate, $6,345,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be allocated in accordance with a spend plan submitted to the Committee on Appropriations of the Senate: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Joint itemsOffice of the Attending PhysicianFor an additional amount for Office of the Attending Physician, $400,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Capitol PoliceSalaries(INCLUDING TRANSFER OF FUNDS)For an additional amount for Salaries, $1,260,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Capitol Police may transfer amounts appropriated under this heading in this Act to General Expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally, without the approval requirement of 2 U.S.C. 1907(a): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Congressional budget officeSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $600,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Architect of the CapitolCapital Construction and OperationsFor an additional amount for Capital Construction and Operations, $43,900,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Architect of the Capitol may purchase and distribute cleaning and sanitation products throughout all facilities and grounds under the care of the Architect of the Capitol, wherever located, and any related services and operational costs: Provided further, That the authority in the preceding proviso shall apply to funds provided under this heading in this Act, or any other available balances provided under this heading, for the duration of the public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020 for COVID–19 and any renewal of such declaration pursuant to such section of 319: Provided further, That the Architect of the Capitol shall provide a report within 30 days of enactment of this Act, and every 30 days thereafter, to the Committees on Appropriations of the Senate and House of Representatives, the Senate Committee on Rules and Administration, and the Committee on House Administration on expenditure of funds from amounts appropriated under this heading in this Act: Provided further, That this amount shall be in addition to any other funds available for such purposes in appropriations Acts for the legislative branch: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Library of CongressSalaries and Expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for Salaries and Expenses, $6,980,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to offset losses resulting from the coronavirus pandemic of amounts collected pursuant to the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150), for revolving fund activities pursuant to sections 182 and 182a through 182e of title 2, United States Code, sections 708(d) and 1316 of title 17, United States Code, and sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title: Provided, That the Library of Congress may transfer amounts appropriated under this heading in this Act to other applicable appropriations of the Library of Congress to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GOVERNMENT PUBLISHING OFFICEGovernment publishing office business operations revolving fundFor an additional amount for Government Publishing Office Business Operations Revolving Fund, $6,891,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting losses resulting from the coronavirus pandemic of amounts collected pursuant to section 309 of title 44, United States Code: Provided, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Government Accountability OfficeSalaries and ExpensesFor an additional amount for Salaries and Expenses, $11,300,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for audits and investigations and for reimbursement of the Tiny Findings Child Development Center for salaries for employees, as authorized by section 19009 of Public Law 116–136: Provided, That not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates and a timeline for such audits and investigations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.XDepartment of Veterans AffairsGENERAL PROVISIONS—THIS TITLE(Including Transfer of Funds)1001.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, funds may be transferred to the following accounts in the amounts specified:General Operating Expenses, Veterans Benefits Administration, up to $140,000,000;National Cemetery Administration, up to $26,000,000; andDepartmental Administration, Board of Veterans Appeals, up to $1,000,000:Provided, That the transferred funds shall be used for personnel costs and other expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the elimination of backlogs that may have occurred: Provided further, That the transferred funds shall be in addition to any other funds made available for this purpose: Provided further, That the transferred funds may not be used to increase the number of full-time equivalent positions: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(INCLUDING TRANSFER OF FUNDS)1002.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, up to $140,000,000 may be transferred to the Veterans Health Administration, Canteen Service Revolving Fund to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting the losses resulting from the coronavirus pandemic of veterans canteen service collections pursuant to chapter 78 of title 38, United States Code: Provided, That the transferred funds shall be in addition to any other funds made available for this purpose: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(INCLUDING TRANSFER OF FUNDS)1003.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, funds may be transferred to the following accounts in the amounts specified:General Operating Expenses, Veterans Benefits Administration, up to $198,000,000; andDepartmental Administration, Information Technology Systems, up to $45,000,000:Provided, That the transferred funds shall be used to prevent, prepare for, and respond to coronavirus, domestically or internationally, to improve the Veteran Benefits Administration’s education systems, including implementation of changes to chapters 30 through 36 of part III of title 38, United States Code in the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), in a bill to authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes (Public Law 116–128), and in the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140): Provided further, That funds transferred to Departmental Administration, Information Technology Systems pursuant to this section shall be transferred to the information technology systems development subaccount: Provided further, That the transferred funds shall be in addition to any other funds made available for this purpose: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.1004.Title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended under the heading Department of Veterans Affairs—Departmental Administration—Grants for Construction of State Extended Care Facilities by striking including to modify or alter existing hospital, nursing home, and domiciliary facilities in State homes: Provided, and inserting in lieu thereof the following: which shall be for modifying or altering existing hospital, nursing home, and domiciliary facilities in State homes: Provided, That the Secretary shall conduct a new competition or competitions to award grants to States using funds provided under this heading in this Act: Provided further, That such grants may be made to reimburse States for the costs of modifications or alterations that have been initiated or completed before an application for a grant under this section is approved by the Secretary: Provided further, That the use of funds provided under this heading in this Act shall not be subject to state matching fund requirement, application requirements, cost thresholds, the priority list, deadlines, award dates under sections 8134 and 8135 of title 38, United States Code, and part 59 of chapter I of title 38, Code of Federal Regulations, and shall not be subject to requirements of section 501(d) of title 38, United States Code: Provided further, That the Secretary may establish and adjust rolling deadlines for applications for such grants and may issue multiple rounds of application periods for the award of such grants under this section: Provided further,: Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1005.Section 20013(b) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(2)in the matter preceding subparagraph (A), as so redesignated, by inserting (1) before In the case; and(3)by adding at the end the following: (2) If the Secretary waives any limit on grant amounts or rates for per diem payments under paragraph (1), notwithstanding section 2012(a)(2)(B) of such title, the maximum rate for per diem payments described in paragraph (1)(B) shall be three times the rate authorized for State homes for domiciliary care under section 1741 of such title.:Provided, That amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. XIDepartment of StateAdministration of Foreign AffairsCONSULAR AND BORDER SECURITY PROGRAMSFor an additional amount for Consular and Border Security Programs, $425,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting losses resulting from the coronavirus pandemic of fees collected and deposited into the account pursuant to section 7081 of Public Law 115–31: Provided, That funds made available under this heading in this Act shall be in addition to any other funds made available for this purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United States Agency for International DevelopmentFunds appropriated to the PresidentOperating ExpensesFor an additional amount for Operating Expenses, $10,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bilateral Economic AssistanceFunds appropriated to the PresidentGLOBAL HEALTH PROGRAMSFor an additional amount for Global Health Programs, $3,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, which shall be made available for a United States contribution to The GAVI Alliance: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.INTERNATIONAL DISASTER ASSISTANCEFor an additional amount for International Disaster Assistance, $1,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, which shall be made available for vaccine distribution related to coronavirus abroad, including through the World Food Programme: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This title1101.The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) is amended in the second proviso under the heading Repatriation Loans Program Account by striking  $5,563,619 and inserting in lieu thereof  $15,239,477: Provided, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1102.Section 21009 of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136) is amended by striking fiscal year 2020 and inserting in lieu thereof fiscal years 2020 and 2021: Provided, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1103.Notwithstanding the limitations in sections 609(i) and 609(j) of the Millennium Challenge Act of 2003 (2211 U.S.C. 7708(j), 7715), the Millennium Challenge Corporation may, subject to the availability of funds, extend any compact in effect as of January 29, 2020, for up to one additional year, to account for delays related to coronavirus: Provided, That the Corporation shall notify the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives prior to providing any such extension.1104. The authority of section 5924 of title 5, United States Code, may be exercised by the Secretary of State and the heads of other Federal agencies for education allowances to employees who are in the United States with assignment orders to a foreign area and for whom service abroad has been interrupted or delayed because of the coronavirus pandemic without regard to the foreign area limitations referenced therein: Provided, That the authority under this section shall expire on September 30, 2021.1105.The authority of section 5523 of title 5, United States Code, may be exercised by the Secretary of State and the heads of other Federal agencies for employees that are authorized to receive payments of monetary amounts and other allowances under such section, without regard to the time limitations referenced therein, in connection with authorized or ordered departures from foreign areas that are necessary to prevent, prepare for, and respond to coronavirus: Provided, That the authority under this section shall be available beginning on July 21, 2020: Provided further, That the authority under this section shall expire on September 30, 2021.1106.Funds appropriated by this title under the heading Global Health Programs shall only be made available for obligation subject to the regular notification procedures of the Committees on Appropriations of the House of Representatives and the Senate. 1107.Not later than 30 days after enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the proposed uses of funds appropriated by this title on a country and project basis: Provided, That such reports shall be updated and submitted to such Committees every 60 days thereafter until September 30, 2022, and every 180 days thereafter until all funds have been expended, and shall include information detailing how estimates and assumptions contained in previous reports have changed, including obligations and expenditures on a country and project basis: Provided further, That such reporting requirement may be consolidated with the reporting requirement under section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–123).XIIDepartment of TransportationOffice of the SecretarySalaries and ExpensesFor an additional amount for Salaries and Expenses, $26,200,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including necessary expenses for operating costs and capital outlays: Provided, That such amounts are in addition to any other amounts made available for this purpose: Provided further, That obligations of amounts under this heading in this Act shall not be subject to the limitation on obligations under the heading Office of the Secretary—Working Capital Fund in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Essential Air ServiceIn addition to funds provided to the Payments to Air Carriers program in Public Law 116–94 and in Public Law 116–136 to carry out the essential air service program under section 41731 through 41742 of title 49, United States Code, $75,000,000 to be derived from the general fund of the Treasury, and to be made available to the Essential Air Service and Rural Improvement Fund, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to offset the loss resulting from the coronavirus pandemic of the mandatory overflight fees collected pursuant to section 45301 of title 49, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Aviation AdministrationOPERATIONSFor an additional amount for Operations, $50,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Grants-in-Aid for AirportsFor an additional amount for Grants-In-Aid for Airports, $10,000,000,000, to remain available until September 30, 2025, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That funds provided under this heading in this Act shall only be available to airports in categories defined in section 47102 of title 49, United States Code: Provided further, That funds provided under this heading in this Act shall not otherwise be subject to the requirements of chapter 471 of such title: Provided further, That notwithstanding the previous proviso, except for project eligibility, the requirements of chapter 471 of such title shall apply to funds provided for any contract awarded (after the date of enactment) for airport development and funded under this heading: Provided further, That funds provided under this heading in this Act may not be used for any purpose not directly related to the airport: Provided further, That no additional funding shall be provided under this heading to any airport that was allocated in excess of four years of operating funds under Public Law 116–136: Provided further, That the Federal share payable of the costs for which a grant is made under this heading shall be 100 percent: Provided further, That the Secretary shall obligate funds provided under this heading in this Act only after 90 percent of the funds provided under this heading in Public Law 116–136, notwithstanding subsequent recoveries of funds, have been obligated: Provided further, That of the amounts appropriated under this heading in this Act:(1)Not less than $9,500,000,000 shall be available for any purpose for which airport revenues may lawfully be used, including operations, public health, cleaning, sanitization, janitorial services, combating the spread of pathogens, and debt service payments: Provided, That such funds shall not be subject to the reduced apportionments of section 47114(f) of title 49, United States Code: Provided further, That such funds shall first be apportioned as set forth in sections 47114(c)(1)(A), 47114(c)(1)(C)(i), 47114(c)(1)(C)(ii), 47114(c)(2)(A), 47114(c)(2)(B), and 47114(c)(2)(E) of title 49, United States Code: Provided further, That there shall be no maximum apportionment limit: Provided further, That any remaining funds after such apportionment shall be distributed to all sponsors of primary airports (as defined in section 47102(16) of title 49, United States Code) based on each such airport’s passenger enplanements compared to total passenger enplanements of all airports defined in section 47102(16) of title 49, United States Code, for the most recent calendar year enplanements upon which the Secretary has apportioned funds pursuant to section 47114(c) of title 49, United States Code; and(2)Up to $500,000,000 shall be for commercial service airports that are not primary airports and general aviation airports as defined in paragraphs (7), (8), and (16) of section 47102 of title 49, United States Code, for any purpose for which airport revenues may lawfully be used: Provided, That not less than $8,150,000 of such funds shall be available to sponsors of non-primary airports that participate in the FAA Contract Tower Program defined in section 47124 of title 49, United States Code, to cover lawful expenses to support FAA contract tower operations: Provided further, That the Secretary shall apportion the remaining funds to each non-primary airport based on the categories published in the most current National Plan of Integrated Airport Systems, reflecting the percentage of the aggregate published eligible development costs for each such category, and then dividing the allocated funds evenly among the eligible airports in each category, rounding up to the nearest thousand dollars: Provided further, That any remaining funds under this paragraph shall be distributed as described in paragraph (1) under this heading in this Act:Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.1 percent of the funds provided under this heading in this Act to fund the award and oversight by the Administrator of grants made under this heading in this Act: Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in Public Law 116–94 or any Act making appropriations for fiscal year 2021: Provided further, That all airports receiving funds under this heading in this Act shall continue to employ, through March 31, 2021, at least 90 percent of the number of individuals employed (after making adjustments for retirements or voluntary employee separations) by the airport as of March 27, 2020: Provided further, That the Secretary may waive the workforce retention requirement in the previous proviso, if the Secretary determines the airport is experiencing economic hardship as a direct result of the requirement, or the requirement reduces aviation safety or security: Provided further, That the workforce retention requirement shall not apply to nonhub airports or nonprimary airports receiving funds under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Motor Carrier Safety AdministrationMotor Carrier Safety Operations and ProgramsOf prior year unobligated contract authority and liquidating cash provided for Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization acts, in addition to amounts already appropriated in fiscal year 2020 for Motor Carrier Safety Operations and Programs, $238,500 in additional obligation limitation is provided and repurposed for obligations incurred to support activities to prevent, prepare for, and respond to coronavirus. Department of Housing and Urban DevelopmentPublic and indian housingTenant-Based Rental AssistanceFor an additional amount for Tenant-Based Rental Assistance, $2,200,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be used under the same authority and conditions as the additional appropriations for fiscal year 2020 made available under this heading in title XII of division B of the CARES Act (Public Law 116–136), except that any amounts provided for administrative expenses and other expenses of public housing agencies for their section 8 programs, including Mainstream vouchers, under this heading in the CARES Act (Public Law 116–136) and under this heading in this Act shall also be available for Housing Assistance Payments under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)): Provided further, That amounts made available under this heading in this Act and under the same heading in title XII of division B of the CARES Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for, and respond to coronavirus regardless of the date on which such costs were incurred: Provided further, That of the amounts made available under this heading in this Act, up to $500,000,000 shall be available for administrative expenses and other expenses of public housing agencies for their section 8 programs, including Mainstream vouchers: Provided further, That of the amounts made available under this heading in this Act, not less than $1,700,000,000 shall be available for adjustments in the calendar years 2020 and 2021 section 8 renewal funding allocations, including Mainstream vouchers, for public housing agencies that experience a significant increase in voucher per-unit costs due to extraordinary circumstances or that, despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That amounts made available under this heading in this Act are in addition to any other amounts made available for such purposes: Provided further, That amounts repurposed under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Public Housing Operating FundFor an additional amount for Public Housing Operating Fund, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $1,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided further, That amounts made available under this heading in this Act and under the same heading in title XII of division B of the CARES Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for, and respond to coronavirus regardless of the date on which such costs were incurred: Provided further, That amounts repurposed under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE1201.The remaining unobligated balances of funds as of September 30, 2020, from amounts provided under the heading Department of Transportation—Office of the Secretary—National Infrastructure Investments in title I of division L of the Consolidated Appropriations Act, 2018 (Public Law 115–141), are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, in addition to other funds as may be available for such purposes, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2018 National Infrastructure Investment grants (also known as the Better Utilizing Investments to Leverage Development, or BUILD grants): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1202.In allocating and awarding available amounts provided under the heading Homeless Assistance Grants in the Department of Housing and Urban Development Appropriations Act, 2020 (Public Law 116–94), the same heading in prior Acts for fiscal years 2018 and 2019, and section 231 of Public Law 116–94 for the Continuum of Care program, the Secretary of Housing and Urban Development shall renew for one 12-month period, without additional competition, all projects with existing grants expiring during calendar year 2021, including youth homeless demonstration projects and shelter plus care projects expiring during calendar year 2021, notwithstanding any inconsistent provisions in such Acts or in subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, as amended: Provided, That Continuum of Care planning and Unified Funding Agency awards expiring in calendar year 2021 may also be renewed and that the Continuum of Care may designate a new collaborative applicant to receive the award in accordance with the existing process established by the Secretary: Provided further, That the Secretary shall publish a Notice that identifies and lists all projects and awards eligible for such non-competitive renewal, prescribes the format and process by which the projects and awards from the list will be renewed, makes adjustments to the renewal amount based on changes to the Fair Market Rent, and establishes a maximum amount for the renewal of planning and Unified Funding Agency awards notwithstanding the requirement that such maximum amount be established in a Notice of Funding Availability: Provided further, That amounts set-aside under such heading for fiscal year 2020 for new awards, including amounts under the third proviso, and any remaining available amounts under such heading for fiscal years 2019 and 2020 after the renewal of eligible projects and awards, may be added to the appropriate fiscal year 2021 Notice of Funding Availability: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. XIIIGeneral Provisions—This Act1301.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 1302.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 1303.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2020. 1304.In this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential. 1305.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 1306.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation. 1307.Solely for the purpose of calculating a breach within a category for fiscal year 2020 pursuant to section 251(a)(6) or section 254(g) of the Balanced Budget and Emergency Deficit Control Act of 1985, and notwithstanding any other provision of this division, the budgetary effects from this division shall be counted as amounts designated as being for an emergency requirement pursuant to section 251(b)(2)(A) of such Act.This division may be cited as the Coronavirus Response Additional Supplemental Appropriations Act, 2020. BOther MattersPresumptions of service-connection for members of Armed Forces who contract Coronavirus Disease 2019 under certain circumstances101.(a)In generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1164.Presumptions of service-connection for Coronavirus Disease 2019(a)Presumptions generally(1)For purposes of laws administered by the Secretary and subject to section 1113 of this title, if symptoms of Coronavirus Disease 2019 (in this section referred to as COVID–19) described in subsection (d) manifest within one of the manifestation periods described in paragraph (2) in an individual who served in a qualifying period of duty described in subsection (b)—(A)infection with severe acute respiratory syndrome coronavirus 2 (in this section referred to as SARS–CoV–2) shall be presumed to have occurred during the qualifying period of duty;(B)COVID–19 shall be presumed to have been incurred during the qualifying period of duty; and(C)if the individual becomes disabled or dies as a result of COVID–19, it shall be presumed that the individual became disabled or died during the qualifying period of duty for purposes of establishing that the individual served in the active military, naval, or air service.(2)(A)The manifestation periods described in this paragraph are the following:(i)During a qualifying period of duty described in subsection (b), if that period of duty was more than 48 continuous hours in duration.(ii)Within 14 days after the individual’s completion of a qualifying period of duty described in subsection (b).(iii)An additional period prescribed under subparagraph (B).(B)(i)If the Secretary determines that a manifestation period of more than 14 days after completion of a qualifying period of service is appropriate for the presumptions under paragraph (1), the Secretary may prescribe that additional period by regulation.(ii)A determination under clause (i) shall be made in consultation with the Director of the Centers for Disease Control and Prevention.(b)Qualifying period of duty describedA qualifying period of duty described in this subsection is a period of—(1)active duty; or(2)the following duty or training not covered by paragraph (1) performed under orders issued on or after March 13, 2020, during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.):(A)Training duty under title 10.(B)Full-time National Guard duty (as defined in section 101 of title 10).(c)Application of presumptions for training dutyWhen, pursuant to subsection (a), COVID–19 is presumed to have been incurred during a qualifying period of duty described in subsection (b)(2)—(1)COVID–19 shall be deemed to have been incurred in the line of duty during a period of active military, naval, or air service; and(2)where entitlement to benefits under this title is predicated on the individual who was disabled or died being a veteran, benefits for disability or death resulting from COVID–19 as described in subsection (a) shall be paid or furnished as if the individual was a veteran, without regard to whether the period of duty would constitute active military, naval, or air service under section 101 of this title.(d)Symptoms of COVID–19For purposes of subsection (a), symptoms of COVID–19 are those symptoms that competent medical evidence demonstrates are experienced by an individual affected and directly related to COVID–19.(e)Medical examinations and opinionsIf there is a question of whether the symptoms experienced by an individual described in paragraph (1) of subsection (a) during a manifestation period described in paragraph (2) of such subsection are attributable to COVID–19 resulting from infection with SARS–CoV–2 during the qualifying period of duty, in determining whether a medical examination or medical opinion is necessary to make a decision on the claim within the meaning of section 5103A(d) of this title, a qualifying period of duty described in subsection (b) of this section shall be treated as if it were active military, naval, or air service for purposes of section 5103A(d)(2)(B) of this title..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:1164. Presumptions of service-connection for Coronavirus Disease 2019..U.S. Citizenship and Immigration Services Loan Authority102.(a)Issuance of notes by Secretary of Homeland SecurityThe Secretary of Homeland Security is authorized to issue to the Secretary of the Treasury from time to time and have outstanding at any one time, in an amount not exceeding $1,222,000,000, notes or other obligations in such forms and denominations, bearing such maturities, and subject to such terms and conditions as may be prescribed by the Secretary of Homeland Security with the approval of the Secretary of the Treasury. Such notes or other obligations shall bear interest at a rate determined by the Secretary of the Treasury, taking into consideration the current average market yield on outstanding marketable obligations of the United States of comparable maturities during the month preceding the issuance of such notes or other obligations. The Secretary of the Treasury is authorized and directed to purchase any notes and other obligations to be issued under this subsection and for such purpose he is authorized to use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31, and the purposes for which securities may be issued under such chapter are extended to include any purchases of such notes and obligations. The Secretary of the Treasury may at any time sell any of the notes or other obligations acquired by him under this section. All redemptions, purchases, and sales by the Secretary of the Treasury of such notes or other obligations shall be treated as public debt transactions of the United States.(b)Deposit of borrowed fundsAny funds borrowed by the Secretary of Homeland Security under the authority provided by subsection (a) shall, from time to time, be deposited in the Immigration Examinations Fee Account established pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), and shall remain available only to U.S. Citizenship and Immigration Services for purposes described in section 286(n) of such Act (8 U.S.C. 1356(n)).(c)Schedule of repaymentsUpon the exercise of the authority established under subsection (a), the Secretary of Homeland Security shall transmit a schedule for repayment of such amounts to—(1)the Secretary of the Treasury;(2)the Committees on the Judiciary of the Senate and the House of Representatives;(3)the Committee on Homeland Security of the House of Representatives; and(4)the Committee on Homeland Security and Governmental Affairs of the Senate.(d)Reports on repaymentIn connection with any funds borrowed by the Secretary of Homeland Security under the authority established in subsection (a), the Secretary, beginning 6 months after the date on which such funds are borrowed, and continuing every 6 months thereafter until such borrowed funds are fully repaid, shall submit a report on the progress of such repayment to the Secretary of the Treasury and to the Committees described in subsection (c).(e)Citizenship and immigration services surcharge(1)Subject to paragraphs (2) and (4), any applicant paying a fee authorized by the Secretary of Homeland Security under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) shall pay a surcharge in addition to each such fee. The surcharge shall be 10 percent of such fee rounded up to the nearest dollar.(2)Notwithstanding any other provision of law, including the Administrative Procedure Act (5 U.S.C. 551 et seq.) and the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), beginning 60 days after any exercise of the authority provided in subsection (a), the Secretary of Homeland Security shall begin collecting the surcharge prescribed by this section and shall reject any benefit request submitted without payment for such surcharge, if applicable. Notwithstanding any other provision of law, including the provisions of section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) regarding payment of certain fees to the treasury of Guam or the Virgin Islands and section 286(n) of such Act (8 U.S.C. 1356(n)), the Secretary shall use all surcharges collected under this subsection to repay funds borrowed under subsection (a).(3)Other than surcharges collected under this subsection, no funds available to the Department of Homeland Security under section 286(m) and (n) of the Immigration and Nationality Act (8 U.S.C. 1356(m) and (n)) or under any other law may be used to repay funds borrowed under subsection (a).(4)The Secretary of Homeland Security shall cease to collect any surcharge under this subsection when all repayment obligations under subsections (a) and (c) have been satisfied.(f)Sunset of AuthorityThe authority granted to the Secretary of Homeland Security under subsection (a) shall expire on September 30, 2021. Secure and Trusted Communications Networks Act103.There is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and in addition to any other amounts made available for such purpose, $1,000,000,000, for an additional amount under the heading Federal Communications Commission—Secure and Trusted Communications Networks Reimbursement Program, to remain available until expended, to carry out the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601 et seq.), of which $995,000,000 shall be to carry out the program established under section 4 of that Act (47 U.S.C. 1603).Budgetary Effects104.(a)In generalThe amounts provided under this division are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this division is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division—(1)shall not be estimated for purposes of section 251 of such Act;(2)shall not be estimated for purposes of paragraph (4)(C) of section 3 of the Statutory Pay As-You-Go Act of 2010 as being included in an appropriation Act; and(3)shall be treated as if they were contained in a PAYGO Act, as defined by section 3(7) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(7)). 